DETAILED ACTION
In response to communications filed 05/09/2022.
Claims 1-10 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matlsev et al. (US 2005/0152465 A1) in view of Moilanen et al. (US 2021/0377793 A) hereinafter “Kousaridas” and “Moilanen” respectively.


Regarding Claim 1, Matlsev teaches A method for determining a first parameter characterizing a packet error rate, PER (Matlsev: paragraphs 0014 & 0046, determine a PER), of a wireless packet-based data transmission (Matlsev: paragraphs 0014 & 0046, current packet) in a radiocommunication system (Matlsev: paragraph 0039, wireless network), the method comprising the following steps: 
determining a second parameter characterizing a bit error rate, BER (Matlsev: paragraphs 0014 & 0046, calculate a bit-error rate (BER), based on at least one operating parameter (Matlsev: paragraphs 0014 & 0046, signal to noise ratios (SNR) performance) of the radiocommunication system (Matlsev: paragraph 0039, said wireless network), determining the first parameter based on the second parameter (Matlsev: paragraphs 0014 & 0046, determine a PER based on the calculated BER) and a third parameter which characterizes a number of bits per data packet (Matlsev: paragraphs 0014 & 0046, length of the current packet).
Matlsev fails to explicitly teach the first parameter is further based on determining a compound probability from a consecutive loss of a number K of data packets in succession.  However, Moilanen from an analogous art similarly teaches determining packet error probability using a dynamic PER which is based on a number of consecutive transmission packet errors (Moilanen: paragraphs 0047-0048, 0108-0110 & Fig. 2).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matlsev to include a probability of error based on a consecutive loss of packet errors as taught by Moilanen so as to reduce delay in efficiently determining the first parameter based on probability errors instead of previously transmitted information.

Regarding Claim 2, Matlsev-Moilanen teaches the respective claim(s) as presented above and further teaches wherein the at least one operating parameter of the radiocommunication system has at least one of the following elements: a) signal-to-noise ratio, SNR, b) modulation parameter, c) modulation method, d) modulation and coding scheme, MCS, e) current speed of a transmitter (Tx) and/or receiver, f) channel model, g) coding scheme, h) coherence time of a (radio) channel, i) bandwidth of a or the channel (Matlsev: paragraphs 0014 & 0046, signal to noise ratios (SNR) performance).

Regarding Claim 4, Matlsev-Moilanen teaches the respective claim(s) as presented above and further teaches wherein the first parameter characterizes an or the instantaneous and/or expected packet error rate (Matlsev: paragraph 0046, predicting packet error ratios (PERs) from the SNRs).

Regarding Claim 5, Matlsev-Moilanen teaches the respective claim(s) as presented above and further teaches wherein the first parameter is determined independently from a transmission of one or more data packets (Matlsev: paragraph 0046, SNR performance curves for the data rates to determine a PER for each data rate which may be predetermined and/or stored).

Regarding Claim 6, Matlsev-Moilanen teaches the respective claim(s) as presented above and further teaches determining a compound probability from a consecutive loss of a number K of data packets in succession (Matlsev: paragraph 0046, using SNR performance curves for the data rates to determine a PER for each data rate).  

Regarding Claim 7, Matlsev teaches A device (Matlsev: paragraph 0009 & Fig. 1, communication station) for determining a first parameter characterizing a packet error rate, PER (Matlsev: paragraphs 0014 & 0046, determine a PER), of a wireless packet-based data transmission (Matlsev: paragraphs 0014 & 0046, current packet) in a radiocommunication system (10) (Matlsev: paragraph 0039, wireless network), and configured to
determine a second parameter characterizing a bit error rate, BER (Matlsev: paragraphs 0014 & 0046, calculate a bit-error rate (BER), based on at least one operating parameter of the radiocommunication system (Matlsev: paragraphs 0014 & 0046, signal to noise ratios (SNR) performance), and
determine the first parameter based on the second parameter (Matlsev: paragraphs 0014 & 0046, determine a PER based on the calculated BER) and a third parameter which characterizes a number of bits per data packet (Matlsev: paragraphs 0014 & 0046, length of the current packet).
Matlsev fails to explicitly teach the first parameter is further based on determining a compound probability from a consecutive loss of a number K of data packets in succession.  However, Moilanen from an analogous art similarly teaches determining packet error probability using a dynamic PER which is based on a number of consecutive transmission packet errors (Moilanen: paragraphs 0047-0048, 0108-0110 & Fig. 2).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matlsev to include a probability of error based on a consecutive loss of packet errors as taught by Moilanen so as to reduce delay in efficiently determining the first parameter based on probability errors instead of previously transmitted information.

Regarding Claim 8, Matlsev-Moilanen teaches the respective claim(s) as presented above and further teaches a computing device, b) a storage device, c) a transmit device, in particular for transmitting at least one data packet, d) a receive device, in particular for receiving at least one data packet (Matlsev: paragraph 0009 & Fig. 1, transmit and/or receive wireless communications signals with transmitter circuitry and/or receiver circuitry).

Regarding Claim 9, Matlsev teaches A non-transitory, computer-readable storage medium containing commands which, when executed by a computer (Matlsev: paragraph 0056, machine-readable medium executed by a processor), cause said computer to determine a first parameter characterizing a packet error rate, PER (Matlsev: paragraphs 0014 & 0046, determine a PER), of a wireless packet-based data transmission (Matlsev: paragraphs 0014 & 0046, current packet) in a radiocommunication system (Matlsev: paragraph 0039, wireless network), by
determining a second parameter characterizing a bit error rate, BER (Matlsev: paragraphs 0014 & 0046, calculate a bit-error rate (BER), based on at least one operating parameter (Matlsev: paragraphs 0014 & 0046, signal to noise ratios (SNR) performance) of the radiocommunication system (Matlsev: paragraph 0039, said wireless network), and
determining (110) the first parameter based on the second parameter (Matlsev: paragraphs 0014 & 0046, determine a PER based on the calculated BER) and a third parameter which characterizes a number of bits per data packet (Matlsev: paragraphs 0014 & 0046, length of the current packet).
Matlsev fails to explicitly teach the first parameter is further based on determining a compound probability from a consecutive loss of a number K of data packets in succession.  However, Moilanen from an analogous art similarly teaches determining packet error probability using a dynamic PER which is based on a number of consecutive transmission packet errors (Moilanen: paragraphs 0047-0048, 0108-0110 & Fig. 2).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matlsev to include a probability of error based on a consecutive loss of packet errors as taught by Moilanen so as to reduce delay in efficiently determining the first parameter based on probability errors instead of previously transmitted information.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matlsev-Moilanen in view of Kousaridas et al. (US 2021/0219110 A) hereinafter “Kousaridas.”

Regarding Claim 3, Matlsev-Moilanen teaches the respective claim(s) as presented above however fails to explicitly teach wherein the third parameter characterizes a number of bits per data packet at an application layer.  However, Kousaridas from an analogous art teaches a device is configured to perform selection in an application layer for transmission of data packets or messages based on QoS information (Kousaridas: paragraphs 0095, 0221). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matlsev-Moilanen to include application layer transmission as taught by Kousaridas so as to further reduce packet errors towards the user plane.   

Regarding Claim 10, Matlsev-Moilanen teaches the respective claim(s) as presented above however fails to explicitly teach wherein the radiocommunication systems includes a V2X (vehicle-to-everything) communication.  However, Kousaridas from an analogous art teaches a device may select a mode to transmit or receive a message in a V2X communication network based on QoS information including packet error rate, bit error rate, etc. (Kousaridas: paragraphs 0026 & 0034-0035).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless network of Matlsev-Moilanen to include a V2X communication system as taught by Kousaridas for further interoperability between different devices such as vehicles, pedestrian devices, etc.) 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468